

113 HR 3315 IH: Agricultural Structures Building Act of 2013
U.S. House of Representatives
2013-10-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3315IN THE HOUSE OF REPRESENTATIVESOctober 23, 2013Mr. LaMalfa (for himself, Mr. Garamendi, Ms. Matsui, Mr. McNerney, and Mr. Denham) introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo amend the National Flood Insurance Act of 1968 to allow the repair, expansion, and construction, without elevation, of agricultural structures located in special flood hazard zones, and for other purposes.1.Short titleThis Act may be cited as the Agricultural Structures Building Act of 2013.2.Requirements for State and local land use controlsSubsection (a) of section 1315 of the National Flood Insurance Act of 1968 (42 U.S.C. 4022(a)) is amended by adding at the end the following new paragraph:(3)Allowable local variances for certain agricultural structures(A)RequirementNotwithstanding any other provision of this Act, the land use and control measures adopted pursuant to paragraph (1) may not, for purposes of such paragraph, be considered to be inadequate or inconsistent with the comprehensive criteria for land management and use under section 1361 because such measures provide that, in the case of any agricultural structure that is located in an area having special flood hazards, a variance in accordance with subparagraph (B) may be granted, and the Administrator may not suspend a community from participation in the national flood insurance program, or place such a community on probation under such program, because such land use and control measures provide for such a variance.(B)Variance; considerationsA variance in accordance with this subparagraph is a variance, granted by an appropriate official of the community, from compliance with such land use and control measures that allows for the repair, expansion, or construction of such agricultural structure without elevation of the structure, but only after a determination by such appropriate official that—(i)in the case of new construction, the agricultural structure is subject to base flood elevations of at least three feet;(ii)in the case of existing structures, it is not practicable to elevate the repaired or expanded structure to the base flood elevation;(iii)the structure is located within 5 miles of active agricultural operations; and(iv)not more than one claim payment exceeding $1,000 has been made for the structure under flood insurance coverage under this title within any period of 10 consecutive years.(C)Definition of agricultural structureFor purposes of this paragraph, the term agricultural structure means any agricultural product processing facility, agricultural product storage facility, shed, farmhouse, barn, or other structure which has as its primary purpose supporting the agricultural industry..3.Premium ratesSection 1308 of the National Flood Insurance Act of 1968 (42 U.S.C. 4015) is amended by adding at the end the following new subsection:(j)Premium rates for certain agricultural structures with variancesNotwithstanding any other provision of this Act, the chargeable premium rate for coverage under this title for any structure provided a variance pursuant to section 1315(a)(3) shall be the rate that otherwise would apply to such structure if the structure had been repaired, expanded, or constructed before the establishment of the special flood hazard area..